DETAILED ACTION
This communication is a Final Office Action on the merits in response to communications received on 04/21/2021. Claims 8 and 15 have been amended. Therefore, Claims 8, 13-15, and 20-23 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 8, 15, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chew (2016/0171764) in view of Chiu (2017/0228445) in further view of Lovitt (2013/0152001).
With respect to claims 8 and 15, Chew discloses 
a computer program product (¶ 0018: discloses a machine-readable storage medium) and a computer system (¶ 0054: discloses a system) comprising:
one or more computer processors (¶ 0055: discloses a processor); 
one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media, the program instructions comprising (¶ 0018: discloses the machine readable medium may be encoded with a set of executable instructions to identify topics, rank topics, and cause a tessellation to be displayed.):
program instructions to retrieve message data associated with a user (¶ 0019, 0049, 0086: discloses identifying and retrieving a data set that is related to a query from a client computing device.); 
program instructions to determine one or more topics represented by the message data (¶ 0019, 0049-0050, 0087: discloses reading the subject and/or keyword tags associated with the documents in the data set to identify topics that are relevant to the documents. Documents may include textual information such as articles, blog posts/comments, e-mail messages, social media activity, or any combination.); 
program instructions to generate the spatial visualization, wherein the spatial visualization includes a respective size and a respective location for the one or more user interface elements (¶ 0023-0024, 0038, 0051-0053, 0089-0090, 0095: discloses rendering of visualizations that summarize multiple aspects of data sets through sizing and spatial positioning of geometric shapes.); and 
Chew does not explicitly disclose the following limitations. 
However, Chiu which pertinent in art to Chew is related to a method of presenting an interactive visualization of collaboration data. (Fig. 7, ¶ 0001, 0105)
program instructions to determine one or more popularity scores corresponding to the one or more topics based, at least in part, on an amount of respective participants for the one or more topics (¶ 0099, 0103, 0123: discloses a burst activity for each topic of the set of topics is defined as a topic having more than a threshold amount of associated persons for a particular time period.); 
program instructions to determine one or more relevance scores corresponding to the user regarding the one or more topics (¶ 0115-0116: discloses a person-topic similarity score that indicates similarity of a respective person to a respective topic.); 
program instructions to display a temporal visualization of the message data (¶ 0112: discloses an interactive visualization is initially displayed for a default time period that is based on publication dates for documents associated with the subsets of persons and is selected to include all available documents.); 
program instructions to identify a user input interaction to initiate display of a spatial visualization of one or more user interface elements corresponding to the one or more topics (¶ 0101: discloses operations are performed each time a new time period “yes” is selected using the timeline slider in order to produce a visualization that corresponds to the new time period.  If no new time period is selected “no” then the visualization is maintained without re-performing any of the operations.) ; 
responsive to identifying the user input interaction to initiate display of a spatial visualization (¶ 0114, 0124: discloses in response to receiving the user selection…in response to receiving the new request), program instructions to display the spatial 
wherein (ii) the respective location for display of the one or more user interface elements are displayed based, at least in part on one or more popularity scores (¶ 0103, 0123: discloses topic nodes are colored based on maximum burst level for the selected time period.  The size of each color patch represents a percent of activity with respect to the topic’s total activity over time during that time period.) and the one or more relevance scores. (¶ 0115-0116, 0124: discloses an updated person-topic similarity score that is specific to the new time period)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the methods of Chew, to include the limitations of program instructions to determine one or more popularity scores corresponding to the one or more topics based, at least in part, on an amount of respective participants for the one or more topics…program instructions to determine one or more relevance scores corresponding to the user regarding the one or more topics…program instructions to display a temporal visualization of the message data…program instructions to identify a user input interaction to initiate display of a spatial visualization of one or more user interface elements corresponding to the one or more topics…responsive to identifying the user input interaction to initiate display of a spatial visualization, program instructions to display the spatial visualization of the one or more user interface elements corresponding to the one or more topics, wherein (ii) the respective location for display of the one or more user interface elements are 
The combination of Chew and Chiu does not explicitly disclose the following limitations. 
However, Lovitt which is pertinent in art to the claimed invention is related to methods, systems, and computer program products for adjusting user interface elements. (abstract)
wherein (i) the respective location for display of the one or more user interface elements is based, at least in part, on a location of interaction for the user input interaction (¶ 0019, 0027, 0029, 0061, 0063: discloses determining that one or more of the identified user interface elements are to be adjusted to influence user interactions with the user interface based on the usage information describing one or more user’s interactions) and (ii) the respective location for display of the one or more user interface elements are displayed proximally to the location of the interaction (¶ 0019, 0027, 0063-0065: discloses adjusting the one or more user interface elements so that the one or more user interface elements are presented more predominately on the display. For example, an icon can be moved to increase the predominance of the user interface element when presented at display device.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the systems of Chew and Chiu to 

With respect to claims 22 and 23, the combination of Chew, Chiu, and Lovitt discloses the computer program product and the computer system, 
wherein program instruction to determine the one or more relevance scores corresponding to the user (¶ 0115-0116: Chiu discloses assigning similarity scores is performed by the server of the system) is based, at least in part, on one or more of the following: (i) one or more preferences of the user (¶ 0115-0116: Chiu discloses a person-topic similarity score…indicates similarity of a respective person to a respective topic.); (ii) a participation level of the one or more topics (¶ 0123: Chiu discloses a burst activity indication is a topic having more than a threshold amount of associated persons for a particular time period); and (iii) a collaboration score between the user and participants of the one or more topics. (¶ 0115-0116: Chiu discloses a person-person similarity score…indicates a respective person of the related persons to a different related person during the specified time period)

5.	Claims 13, 14, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chew in view of Chiu in view of Lovitt in further view of Yang (2017/0235739).

With respect to claims 13 and 20, the combination of Chew, Chiu, and Lovitt does not explicitly disclose the computer program product and the computer system, further comprising:
However, Yang which is pertinent in art to claimed invention is related to visually mapping conversational history. (¶ 0004)
program instructions to identify a user interaction with a topic of the one or more displayed topics (¶ 0028, 0047, 0049: discloses client application may detect a UI gesture including a tap or double tap.  The UI gesture to perform may involve a request to display topic detail popup window.); and
program instructions to display one or more messages of the message data corresponding to the topic. (¶ 0028, 0047, 0049: discloses regenerating the visual representation of the conversation’s in the topic detail popup window)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Chew, Chiu, and Lovitt to include program instructions to identify a user interaction with a topic of the one or more displayed topics and program instructions to display one or more messages of the message data corresponding to the topic, as disclosed by Yang to achieve the claimed invention.  As disclosed in Yang, the motivation for the combination 

With respect to claims 14 and 21, the combination of Chew, Chiu, and Lovitt does not explicitly disclose the computer program product and the computer system, further comprising: 
However, Yang discloses:
program instructions to identifying a user interaction with a topic of the one or more displayed topics (¶ 0028, 0047, 0048: discloses client application may detect a UI gesture including a tap or double tap.); and 
program instructions to remove one or more messages of the message data corresponding to the topic. (¶ 0028, 0047, 0048: discloses the UI gesture may involve a change to a timeline period setting and may regenerate the visual representation of the conversation’s in accordance with the new scope to present the conversations in a new scale.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Chew, Chiu, and Lovitt to include program instructions to identifying a user interaction with a topic of the one or more displayed topics and program instructions to remove one or more messages of the message data corresponding to the topic, as disclosed by Yang to achieve the claimed invention.  As disclosed in Yang, the motivation for the combination would have been to allow chat participants to change the visual representation of the conversations in accordance with a new scope. (¶ 0048)
Response to Arguments
6.	Applicant's arguments filed 21 April 2021 have been fully considered but they are not persuasive.

With Respect to Rejections Under 35 USC 103

Applicant argues “Neither Chew, Chiu nor Brunn, whether taken alone or in combination, teach or suggest claims 8 and 15, as amended. Specifically, neither Chew, Chiu nor Brunn, whether taken alone or in combination, teach or suggest the following features of amended claims 8 and 15: responsive to identifying the user input interaction to initiate display of a spatial visualization, program instructions to display the spatial visualization of the one or more user interface elements corresponding to the one or more topics, wherein (i) the respective location for display of the one or more user interface elements is based, at least in part, on a location of interaction for the user input interaction to initiate display of the spatial visualization and (ii) the respective location for display of the one or more interface elements are displayed proximally to the location of interaction based, at least in part, on the one or more popularity scores and the one or more relevance scores. (emphasis added).”
Applicant’s arguments and amendments with respect to claim(s) 8 & 15 have been considered but are moot because the remarks do not address the combination of references in the present rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624